Citation Nr: 1506310	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-26 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than September 21, 2011, for the grant of a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In this rating decision, the RO awarded TDIU, effective September 21, 2011.  

In April 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  On September 21, 2011, VA received the Veteran's formal claim for an increased rating for lumbar spine disability; the RO also inferred a request for entitlement to a total disability rating based upon individual unemployability (TDIU).

2.  There was no claim for initial or increased disability benefits, either formal or informal, which raised a claim for TDIU prior to September 21, 2011.

3.  During the one-year period preceding September 21, 2011, it is not factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

CONCLUSION OF LAW

The criteria for an award of TDIU prior to September 21, 2011, have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.341, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in December 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because entitlement to a TDIU has already been granted, VA's VCAA notice obligations with respect to that issue is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).

A claim for a TDIU is considered an increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).

The law provides an exception to this general rule governing claims "for increase."  38 U.S.C.A. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010); see also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

Factual Background and Analysis

The Veteran seeks entitlement to an effective date prior to September 21, 2011, for the award of TDIU.  He contends that he should be awarded an effective date in 2000, because the evidence of record demonstrates that he was not employable at that time.  

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Where the percentage requirement is not met, but the Veteran is unemployable due to service-connected disability, the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In determining an appropriate effective date for an increased rating, or in this case the award of TDIU, under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

In the instant matter, the Veteran claims entitlement to an effective date prior to September 21, 2011, for the grant of TDIU.  

The Board notes that the Veteran had not specifically raised the issue of TDIU prior to submitting his November 2011 application for TDIU.  This application was filed following the RO's inference of the TDIU claim associated with his September 21, 2011, request for an increased rating for his spine disability.  In a January 2012 rating decision, the RO awarded a TDIU, effective September 21, 2011.  The Veteran appealed the assigned effective date.  

The effective date of the TDIU is the latter of two dates:  the date of receipt of the claim (which in this case is construed as September 21, 2011); or the date it is factually ascertainable that TDIU is warranted.  See 38 C.F.R. § 3.400.  In this case, the Board must review the record to determine when it is factually ascertainable that the Veteran's service-connected disabilities rendered him totally unemployable pursuant to 38 C.F.R. § 4.16 to warrant an award of TDIU.  

The record shows that the Veteran met the basic criteria for consideration for entitlement to TDIU on a schedular basis since September 21, 2011, based on the receipt of a combined 70 percent disability rating following an increased rating for his service-connected lumbar spine disability.  See 38 C.F.R. § 4.16(a).  The evidence does not show any formal or informal claim for TDIU prior to September 21, 2011.  The remaining question on appeal is when the evidence of record actually shows that the Veteran's service-connected disabilities precluded him from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.

The Veteran contends that the award of TDIU should be effective in 2000, as he contends that he was not employable at that time.  

Prior to September 21, 2011, the Veteran's service-connected disabilities included: lumbar spine disability, 20 percent; left lower extremity radiculopathy, 20 percent; right lower extremity radiculopathy, 20 percent; tinnitus, 10 percent; bilateral hearing loss, noncompensable.  His combined rating was 50 percent, therefore, he did not meet the minimum schedular threshold for the grant of a TDIU prior to September 21, 2011.  

In connection with his increased rating claim for his lumbar spine disability, the Veteran was afforded a VA examination of the spine in October 2011-this is when his lumbar spine disability first manifested symptoms that were consistent with a 40 percent rating.  In a November 2011 rating decision, the RO increased the Veteran's disability rating for his lumbar spine to 40 percent, effective September 21, 2011, the date he filed his claim for increase.  In other words, the Veteran did not meet the schedular threshold for a TDIU prior to September 21, 2011.  

Although the record contains various VA treatment records that record the medical care that the Veteran received for his disabilities, there is no other medical opinion of record that addresses whether the Veteran's disabilities prevent substantially gainful employment prior to September 21, 2011.  The Board is aware that there is June 2003 spinal evaluation noting that the Veteran was not currently employable due to his back condition, but indicated his prognosis was "good."  This examiner, however, did not address whether the Veteran may be able to perform sedentary employment.  Moreover, the Board finds that the multiple VA examination reports describing the Veteran's lumbar spine symptoms without any findings of unemployability to be more probative that thing single record.  Nevertheless, the Veteran did not meet the schedular criteria for TDIU prior to September 21, 2011.  

Additionally, a review of the Veteran's Social Security Administration (SSA) records shows that he is in receipt of SSA disability benefits for back pain of unknown etiology.  Importantly, the Board is not bound by SSA's findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) [VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA]; see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) [while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim].

Although the evidence of record demonstrated that the Veteran had significant back problems and radiculopathy prior to September 21, 2011, the totality of the evidence of record does not demonstrate that the Veteran sought TDIU prior to September 21, 2011.   

Despite the Veteran's eligibility for TDIU benefits, the Board concludes that the preponderance of the evidence demonstrates that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation prior to his claim filed September 21, 2011.  Indeed, there is evidence of record that the Veteran was no longer working prior to the date of his formal claim of entitlement to a TDIU, but importantly, there was no probative evidence that the Veteran was unemployable by VA standards.  The evidence of record demonstrates that September 21, 2011, is the earliest date that it is first factually ascertainable that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.16(b).  As the preponderance of the evidence of record is against a finding that the Veteran was unemployable due to his service-connected disabilities prior to September 21, 2011, an award of an earlier effective date for the award of TDIU is denied.  

The governing legal authority for establishing effective dates relies on very specific rules, and VA is bound by that authority.  See 38 C.F.R. §§ 3.157(b), 3.400(o) (2).  An effective date for an increased rating, including awards of TDIU, is either the date the increased rating claim was received, or the date it is factually ascertainable that the increase in disability to warrant an award of TDIU actually occurred, whichever is later.  38 C.F.R. §§ 3.155, 3.400(o)(2).  Based on the reasons explained above, an effective date prior to September 21, 2011, for the grant of TDIU is denied.


ORDER

Entitlement to an effective date earlier than September 21, 2011, for the grant of TDIU is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


